Case 1:21-cv-01506-SDG Document 1-1 Filed 04/15/21 Page 1 of 16




               EXHIBIT A
       Case 1:21-cv-01506-SDG Document 1-1 Filed 04/15/21 Page 2 of 16
                                                                                      E-FILED IN OFFICE - NV
                                                                                  CLERK OF SUPERIOR COURT
                                                                                 GWINNETT COUNTY, GEORGIA
                                                                                           21-A-01797-9
                                                                                      3/11/2021 7:09 PM
                                                                                            TIANA P. GARNER

               IN THE SUPERIOR COURT OF GWINNETT COUNTY
                            STATE OF GEORGIA

KEVIN JUMLIST, as the assignee of
certain of the claims of CUJ
HEALTHCARE,LLC; and CUJ
HEALTHCARE,LLC, as to certain
non-assigned claims,

        Plaintiff,                             Civil Action No.:
                                                                               21-A-01797-9
-vs-

OWNERS INSURANCE CO.,                          JURY TRIAL DEMANDED

        Defendant.

                                     COMPLAINT

        COME NOW,Plaintiffs KEVIN JUMLIST, as the assignee of certain of the claims

of CUJ Healthcare, LLC, and CUJ Healthcare, LLC as to certain non-assigned claims, and

file this their Complaint against the following named Defendants as follows:

                      PARTIES,JURISDICTION,AND VENUE

        1. Plaintiff CUJ HEALTHCARE,LLC("CU)is a Georgia limited liability

corporation. Its principal office is in Cobb County, Georgia.

        2. Kevin Julmist is the Natural Father and Next Friend of BSJ and ZKJ. Both BSJ

and ZKJ were the minor children of Erica Beaubrun. Mr. Julmist is a resident of Miami,

Dade County, Florida.

        3. Defendant, OWNERS INSURANCE CO.(hereinafter "Owners") is an

insurance company headquartered in Michigan and authorized to sell insurance in the

State of Georgia. Owners issued a general liability policy of insurance to CUJ Healthcare,
     Case 1:21-cv-01506-SDG Document 1-1 Filed 04/15/21 Page 3 of 16




LLC bearing Policy Number 48-118-619-00. It may be served with process through its

registered agent, Linda Banks c/o CT Corporation System, 289 S. Culver Street,

Lawrenceville, GA 30056-4805.


                             FACTUAL ALLEGATIONS

      4. Owners Insurance issued to CUJ insurance policy number 48-118-619-00(the

"Policy").

       5. On June 20, 2013, Erica Beaubrun presented to CUJ for a surgical liposcution

procedure, removal of silicon from her buttocks, and fat transfer. The procedure was to

be performed by Nedra Dodds, M.D.

      6. Ms. Beaubrun died after her surgery.

      7. At all times relevant to this case, all individuals Ms. Jenkins came in contact

with at 600 Chastain Road NW,Kennesaw, GA 30144(the Opulence Aesthetic Medicine

office) were agents and employees of CUJ Healthcare, LLC (save Felix Sams, her fiance

who accompanied her to the office).

      8. Notice of the Beaubrun incident was provided to D Ward Insurance Services,

Inc., the agent who sold CUJ the Owners policy, soon after her death.

      9. Kevin Julmist, the Natural Father and Next Friend of Minor Children BSJ and

ZKJ, alleged Ms. Beaubrun died as a result of acts performed before, during and after her

surgery.




                                            2
     Case 1:21-cv-01506-SDG Document 1-1 Filed 04/15/21 Page 4 of 16




       10. On June 16, 2014, Beaubrun counsel filed a civil action, in the State Court of

Cobb County, Georgia, bearing Civil Action Number 14A-1685-4 (hereinafter

"Underlying Civil Action.") Opulence Aesthetic Medicine and CUJ Healthcare were

included as defendants in the Underlying Civil Action.

       1 1. In the Underlying Civil Action, the Beaubrun family initially claimed that the

wrongful death of Erica Beaubrun was caused by the professional negligence of Dr.

Nedra Dodds, a physician working for CU.

       12. The claim was submitted directly to Owners. Owners originally denied that it

had a duty to defend or indemnify CUJ for the allegations raised in the original Complaint

in the Underlying Civil Action.

       13. In June of 2015, counsel for the plaintiff in the Underlying Civil Action

presented a Pretrial Order to the Court, which indicated that the Plaintiff was pursuing

recovery for acts of simple negligence committed by employees of CU.

       14. On June 22, 2015, counsel for the plaintiff in the Underlying Civil Action

provided Owners, by and through its counsel, a copy of the pretrial order in the

Underlying Civil Action. This pretrial order included claims that non-professional

employees of CUJ were negligent, and that these acts of simple negligence were causally

related to the death of Erica Beaubrun.

       15. The Owners policy provides coverage for acts of simple negligence.




                                             3
     Case 1:21-cv-01506-SDG Document 1-1 Filed 04/15/21 Page 5 of 16




       16. Owners evaluated the information provided, and on August 19, 2015,

concluded that the Policy did not provide coverage for the Beaubrun Claim, and declined

to become involved in the defense of the Underlying Civil Action.

       17. On April 26, 2019, counsel for the plaintiff in the Underlying Civil Action

made a demand of settlement on CU. The demand Was made under two policies: a

liability policy issued to CUJ by Prime Insurance Company, Inc., and the Owners Policy.

In this demand, the Beaubrun family agreed to accept $2,000,000.00 Owners, and to

release Dodds and CU. This demand was contingent on a tender of limits provided under

the Prime policy.

       18. On May 28, 2019, Owners rejected this demand, stating that the policy

provided no coverage.

       19. At no time did anyone acting on behalf of Owners, advise CU that it could

tender its own funds, or make other financial arrangements, to resolve the claims arising

from the death of Erica Beaubrun.

      20. Owners did not provide a copy of this April 26, 2019 demand to CU,nor did

it otherwise make CUJ aware of this demand.

      21. Had CUJ been properly advised of the demand, CUJ could have made some

type of arrangement to meet this demand and conclude the Beaubrun claim. By failing to

provide this demand to CU,Owners deprived CUJ of this important opportunity.

      22. On January 22, 2020, Dr. Dodds wad dropped as an individual defendant in

the Beaubrun civil action.

                                            4
      Case 1:21-cv-01506-SDG Document 1-1 Filed 04/15/21 Page 6 of 16




         23. As narrowed by the Pretrial Order, the claims remaining included claims for

non-medical acts, such as failure by a non-licensed office person to timely call 911 once

Erica Beaubrun was in distress.

         24. CUJ had no counsel to represent it. A consent judgment was entered in favor

of the Beaubrun family, against CU,in the amount of $60,000,000.00, on February 13,

2020.

         25. CUJ believed it had a valid defenses to Beaubrun claim. However, without

counsel to investigate and present theses interests, CUJ was unable to mount a defense.

         26. No efforts were ever made by Owners to contact its insured and understand the

claim.

         27. During the pendency of the claim, prior to rejection of same, Owners did not

provide its insureds, Dr. Dodds or CU,with a copy of their comprehensive liability

policy. Then, Owners attempted to use the purported non-compliance with the policy

provisions as a defense to coverage. Owners is estopped from claiming CU's alleged

failure to provide notification of the Beabrun incident as a defense to its obligations to its

insureds under the Policy.

                                     LEGAL CLAIMS

                COUNT ONE: INSURER'S FAILURE TO INDEMNIFY

         28. The Plaintiff re-alleges and incorporates by reference all allegations contained

in paragraphs 1 through 27 as if fully alleged herein.



                                             _5
     Case 1:21-cv-01506-SDG Document 1-1 Filed 04/15/21 Page 7 of 16




       29. Owners has denied that it has a duty to indemnify CUJ for the judgment

entered on February 13, 2020.

       30. The acts of non-professional negligence clearly fell within the coverage

afforded by the Policy.

       31. Owners has breached its duty to indemnify CU for the judgment, causing CUJ

to sustain damage, in the amount of coverage available under the Policy, as well as for

interest on this amount.


                  COUNT TWO: INSURER'S DUTY TO DEFEND

       32. The Plaintiff re-alleges and incorporates by reference all allegations contained

in paragraphs 1 through 27 as if fully alleged herein.

       33. Many of the contentions made by the Plaintiff in the Underlying Civil Action

were for non-medical acts.

       34. Both the Complaint in the Underlying Action, and/or the allegations as

represented in the Pretrial Order provided to Owners in June of 2015, did not make a

showing of"no coverage" under the Owner's policy. Thus, Owners had a duty to defend

CUJ in the underlying action.

       35. Owners refused to provide a defense, even after receiving specific notice of

the claims of simple negligence asserted against employees of CUJ in June of 2015.

      36. Without the benefit of counsel, CU was forced to enter a Consent Judgment,

causing it damages.


                                             6
     Case 1:21-cv-01506-SDG Document 1-1 Filed 04/15/21 Page 8 of 16




       37. Owners is liable for damages sustained as a result of its breach.


                       INSURER'S DUTY TO FORWARD
                   SETTLEMENT DEMANDS TO ITS INSUREDS

       38. The Plaintiff re-alleges and incorporates by reference all allegations contained

in paragraphs 1 through 27 as if fully alleged herein.

       39. Owners received a settlement demand from counsel for the Beaubrun family

in the Underlying Action. Said demand was made on April 26, 2019.

      40. Owners was required to forward this demand to its insureds.

      41. Owners did not provide this demand to its insureds, thereby depriving it of the

opportunity to take action on its own behalf to meet the demand.

      42. Had CU been properly advised, it could have made some type of arrangement

to meet this demand and conclude the Beaubrun claim.


         COUNT THREE: BREACH OF INSURER'S DUTY TO SETTLE

      43. The Plaintiff re-alleges and incorporates by reference all allegations contained

in paragraphs 1 through 27 as if fully alleged herein.

      44. On April 26, 2019, counsel for the.plaintiff in the Underlying Civil Action

made a demand of settlement on Cll. The demand was made under two policies: a

liability policy issued to CU by Prime Insurance Company, Inc., and the Owners Policy.

In this demand, the Beaubrun family agreed to accept $2,000,000.00 from Owners, and to




                                             7
     Case 1:21-cv-01506-SDG Document 1-1 Filed 04/15/21 Page 9 of 16




release Dodds and Cll. This demand was contingent on a tender of limits provided under

the Prime policy.

       45. Owners did not accept this demand, but in fact rejected it.

       46. Nor did it tender its available coverage to the Beaubrun family. Thus, Owners

failed to meet that portion of the demand over which it had control, and failed to take

actions within its power to effectuate the settlement of the claims against its insured, Cll.

       47. Owners is liable for its failure to meet the demand on its policy, causing CUJ

to sustain damages.


 COUNT FOUR: CLAIM FOR ATTORNEYS FEES UNDER 0.C.G.A.§ 13-6-11

       48. Plaintiff incorporates by reference paragraphs 1 through 27 as if restated

herein.

       49. Defendant has acted in bad faith, have been stubbornly litigious, and has

caused Plaintiff unnecessary trouble and expense and, accordingly, is liable to Plaintiff

for attorney's fees and costs of litigation, pursuant to 0.C.G.A. § 13-6-11.

       WHEREFORE,Plaintiffs pray as follows:

       a.     that a summons issue and Defendants be served and required to
              answer this lawsuit;

       b.     that Plaintiffs be awarded damages sufficient to compensate CUJ for
              Prime's breaches of duty, in an amount to be determined by a jury;;

       c.     for attorneys fees pursuant to 0.C.G.A. §13-6-11; and

       d.     for a trial by jury;


                                            -8
   Case 1:21-cv-01506-SDG Document 1-1 Filed 04/15/21 Page 10 of 16




    f     for any and all such other relief as may be deemed just and proper by this
          Honorable Court.

    This 11th day of March , 2021.

                                            /s/ Brent J. Savage
                                            Brent J. Savage
                                            Georgia Bar No. 627450
                                            Attorneysfor Plaintiff


SAVAGE,TURNER,DURHAM,PINCKNEY & SAVAGE
102 E. Liberty Street, 8th Floor
Savannah, Georgia 31401
T:(912)231-1140




                                        9
              Case 1:21-cv-01506-SDG Document 1-1 Filed 04/15/21 Page 11 of 16


                                                                                                              E-FILED IN OFFICE - NV
                                                                                                         CLERK OF SUPERIOR COURT
                                                                                                        GWINNETT COUNTY, GEORGIA
                                IN THE SUPERIOR COURT OF GWINNETT COUNTY                                           21-A-01797-9
                                                                                                              3/11/2021 7:09 PM
                                                                                                                    TIANA P. GARNER
                                                          STATE OF GEORGIA
 Kevin Julmist as the Assignee
 of certain claims of CU Healthcare, LLC and
                                                                                   CIVIL ACTION       21-A-01797-9
 CU I Healthcare, LLC as to certain non-assigned claims
                                                                                   N UMBER:

                                         PLAINTIFF


                           VS

 Owners Insurance Co.



                                       DEFENDANT




                                                             SUMMONS

TO THE ABOVE NAMED DEFENDANT:                         Owners Insurance Co., c/o Linda Banks, Registered Agent
                                                      CT Corporation System, 289 S. Culver St., Lawrenceville, GA 30056
  You are hereby summoned and required to file with the Clerk of said court and serve upon the Plaintiff's attorney, whose name
and address is:
      Brent J. Savage, Savage & Turner, P. C., Post Office Box 10600, Savannah, GA 31412




an answer to the complaint which is herewith served upon you, within 30 days after service of this summons upon you, exclusive of
the day of service. If you fail to do so,judgment by default will be taken against you for the relief demanded in the complaint.
          11
This                        day of      March                                   21 .
                                                                              , 20



                                                                              Tiana P. Garner
                                                                           Clerk of Su rior Court

                                                                                                        V
                                                                           By
                                                                                       Deputy Clerk

INSTRUCTIONS: Attach addendum sheet for additional parties if needed, make notation on this sheet if addendum sheet is used.

SC-1 Rev. 2011
                                                                                                                                                E-FILED IN OFFICE - NV
                           Case 1:21-cv-01506-SDG Document 1-1 Filed 04/15/21 Page 12 of 16
                                                                                         CLERK OF SUPERIOR COURT
                                                                                                                                       GWINNETT COUNTY, GEORGIA
                                    General Civil and Domestic Relations Case Filing Information Form                                                21-A-01797-9
                                                                                                                                                3/11/2021 7:09 PM
                                                                                                                                                     TIANA P. GARNER
                                         ☐ Superior or ☐ State Court of ______________________________
                                           ■                            Gwinnett                       County

               For Clerk Use Only                                                                             21-A-01797-9
               Date Filed _________________________                                Case Number _________________________
                               MM-DD-YYYY

      Plaintiff(s)                                                                    Defendant(s)
      __________________________________________________
      Julmist, Kevin, as the Assignee of certain claims of CLJ Healthcare             __________________________________________________
                                                                                      Owners Insurance Co.
      Last               First                  Middle I.     Suffix     Prefix         Last                  First        Middle I.   Suffix     Prefix
      __________________________________________________
      CLJ Healthcare LLC as to certain non-assigned claims                            __________________________________________________
      Last               First                  Middle I.     Suffix     Prefix         Last                  First        Middle I.   Suffix     Prefix
      __________________________________________________                              __________________________________________________
      Last               First                  Middle I.     Suffix     Prefix         Last                  First        Middle I.   Suffix     Prefix
      __________________________________________________                              __________________________________________________
      Last               First                  Middle I.     Suffix     Prefix         Last                  First        Middle I.   Suffix     Prefix

      Plaintiff’s Attorney ________________________________________                       Bar Number __________________         Self-Represented ☐

                                                                Check One Case Type in One Box

               General Civil Cases                                                             Domestic Relations Cases
               ☐           Automobile Tort                                                     ☐            Adoption
               ☐           Civil Appeal                                                        ☐            Dissolution/Divorce/Separate
               ☐           Contract                                                                         Maintenance
               ☐           Garnishment                                                         ☐            Family Violence Petition
               ☐
               ■
                           General Tort                                                        ☐            Paternity/Legitimation
               ☐           Habeas Corpus                                                       ☐            Support – IV-D
               ☐           Injunction/Mandamus/Other Writ                                      ☐            Support – Private (non-IV-D)
               ☐           Landlord/Tenant                                                     ☐            Other Domestic Relations
               ☐           Medical Malpractice Tort
               ☐           Product Liability Tort                                              Post-Judgment – Check One Case Type
               ☐           Real Property                                                       ☐   Contempt
               ☐           Restraining Petition                                                  ☐ Non-payment of child support,
               ☐           Other General Civil                                                      medical support, or alimony
                                                                                               ☐   Modification
                                                                                               ☐   Other/Administrative

      ☐        Check if the action is related to another action(s) pending or previously pending in this court involving some or all
               of the same parties, subject matter, or factual issues. If so, provide a case number for each.
               ____________________________________________            ____________________________________________
                            Case Number                                              Case Number

      ☐
      ■
               I hereby certify that the documents in this filing, including attachments and exhibits, satisfy the requirements for
               redaction of personal or confidential information in O.C.G.A. § 9-11-7.1.

      ☐        Is an interpreter needed in this case? If so, provide the language(s) required. ________________________________
                                                                                                                         Language(s) Required

      ☐        Do you or your client need any disability accommodations? If so, please describe the accommodation request.
               _________________________________________________________________________________________________________________________
               _________________________________________________________________________________________________________________________
                                                                                                                                                    Version 1.1.18



Copy from re:SearchGA
                           Case 1:21-cv-01506-SDG Document 1-1 Filed 04/15/21 Page 13 of 16

                                       General Civil and Domestic Relations Case Filing Instructions
           1.   Provide the class of court and county in which the case is being filed.
           2.   Provide the plaintiff’s and defendant’s names.
           3.   Provide the plaintiff’s attorney’s name and Bar number. If you are representing yourself, provide your own name and check the self-
                represented box.
           4.   Provide the type of case by checking only one appropriate box. Cases can be either general civil or domestic relations and only one type of
                case within those categories. Check the case type that most accurately describes the primary case. If you are making more than one type of
                claim, check the case type that involves the largest amount of damages or the one you consider most important. See below for definitions of
                each case type.
           5.   Provide the type of post-judgment action, if applicable, by checking the appropriate box. Post-judgment cases are those that seek to enforce
                or modify an existing judgment. If the case is a post-judgment matter, an initial case type in the general civil and domestic relations boxes
                must be checked.
           6.   Provide an answer to the four questions by checking the appropriate boxes and/or filling in the appropriate lines.

      Case Type Definitions
                                                                                           Restraining Petition: Any petition for a restraining order that does not
                                General Civil Cases
                                                                                           result from a domestic altercation or is not between parties considered
      Automobile Tort: Any tort case involving personal injury, property                   to be in a domestic relationship.
      damage, or wrongful death resulting from alleged negligent operation
      of a motor vehicle.                                                                  Other General Civil: Any case in which a plaintiff requests the
                                                                                           enforcement or protection of a right or the redress or prevention of a
      Civil Appeal: Any case disputing the finding of a limited jurisdiction               wrong, but does not fit into one of the other defined case categories.
      trial court, department, or administrative agency.
                                                                                                                  Domestic Relations Cases
      Contract: Any case involving a dispute over an agreement between                     Adoption: Cases involving a request for the establishment of a new,
      two or more parties.                                                                 permanent relationship of parent and child between persons not so
                                                                                           biologically related.
      Garnishment: Any case where, after a monetary judgment, a third
      party who has money or other property belonging to the defendant is                  Dissolution/Divorce/Separate Maintenance: Any case involving the
      required to turn over such money or property to the court.                           dissolution of a marriage or the establishment of alimony or separate
                                                                                           maintenance.
      General Tort: Any tort case that is not defined or is not attributable to
      one of the other torts.                                                              Family Violence Petition: Any case in which a protective order from a
                                                                                           family member or domestic partner is requested.
      Habeas Corpus: Any case designed to test the legality of the detention
      or imprisonment of an individual, not the question of guilt or                       Paternity/Legitimation: Cases involving the establishment of the
      innocence.                                                                           identity and/or responsibilities of the father of a minor child or the
                                                                                           determination of biological offspring.
      Injunction/Mandamus/Other Writ: Cases involving a written court
                                                                                           Support – IV-D: Cases filed by the Georgia Department of Human
      order directed to a specific person, requiring that person to perform or
      refrain from performing a specific act.                                              Services to request maintenance of a minor child by a person who is
                                                                                           required, under Title IV-D of the Social Security Act of 1973, to provide
                                                                                           such maintenance.
      Landlord/Tenant: Any case involving landlord/tenant disputes wherein
      the landlord removes a tenant and his/her property from the premises
                                                                                           Support – Private (non-IV-D): Cases filed to request maintenance of a
      or places a lien on tenant property to repay debt.
                                                                                           parent/guardian or a minor child by a person who is required by law,
                                                                                           but who is not under the auspices of Title IV-D of the Social Security
      Medical Malpractice Tort: Any tort case that alleges misconduct or
                                                                                           Act of 1973, to provide such maintenance.
      negligence by a person in the medical profession acting in a
      professional capacity, such as doctors, nurses, physician’s assistants,              Other Domestic Relations: Domestic relations cases, including name
      dentists, etc.
                                                                                           changes, that do not adequately fit into any of the other case types.
      Product Liability Tort: Any tort case that alleges injury is caused to a                                         Post-Judgment
      person by the manufacturer or seller of an article due to a defect in, or
                                                                                           Contempt: Any case alleging failure to comply with a previously
      the condition of, the article sold or an alleged breach of duty to
                                                                                           existing court order.
      provide suitable instructions to prevent injury.
                                                                                           Modification: Any case seeking to change the terms of a previously
      Real Property: Any case involving disputes over the ownership, use,
                                                                                           existing court order.
      boundaries, or value of fixed land.
                                                                                           Other/Administrative: Any case with post-judgment activity that does
                                                                                           not   fit  into     contempt      or     modification    categories.


      Please note: This form is for statistical purposes only. It shall have no legal effect in the case. The information collected on this form is used solely for
      court administration purposes. This form does not supplement or replace the filing and service of pleadings or other papers as required by law or court
      rules. Information on this form cannot be entered into evidence.



                                                                                                                                                        Version 1.1.18
Copy from re:SearchGA
       Case 1:21-cv-01506-SDG Document 1-1 Filed 04/15/21 Page 14 of 16
                                                                                               E-FILED IN OFFICE - NV
                                                                                          CLERK OF SUPERIOR COURT
                                                                                         GWINNETT COUNTY, GEORGIA
                                                                                                    21-A-01797-9
                                                                                               3/11/2021 7:09 PM
                                                                                                    TIANA P. GARNER

               IN THE SUPERIOR COURT OF GWINNETT COUNTY
                            STATE OF GEORGIA

KEVIN JUMLIST, as the assignee of
certain of the claims of CUJ
HEALTHCARE,LLC; and CUJ
HEALTHCARE,LLC, as to certain
non-assigned claims,

-vs-
                                                     Civil Action No.:         21-A-01797-9
OWNERS INSURANCE CO.

        Defendant.

                           CERTIFICATION UNDER RULE 3.2

        Pursuant to Rule 3.2 of the Georgia Uniform Superior Court Rule, I hereby certify

that this petition-pleading does not involve substantially the same parties or substantially the

same subject matter or substantially the same factual issues which would require the petition-

pleading to be specifically assigned to the Judge whom the original action was or is assigned.

        This 11th day of March, 2021.


                                                      /s/ Brent J. Savage
                                                      Brent J. Savage
                                                      Georgia Bar No. 627450

                                                      Attorneyfor Plaintiff


SAVAGE,TURNER,PINCKNEY & SAVAGE
102 E. Liberty Street, 8th Floor
Savannah, Georgia 31401
T:(912) 231-1140
Case 1:21-cv-01506-SDG Document 1-1 Filed 04/15/21 Page 15 of 16
Case 1:21-cv-01506-SDG Document 1-1 Filed 04/15/21 Page 16 of 16
